OPINION — AG — ** VETERANS — TRAINING — TUITION FEES ** (1) THE PLAN OF ON FARM TRAINING REFERRED TO YOU CAN LEGALLY BE CARRIED OUT BY THE STATE BOARD OF VOCATIONAL EDUCATION, AND THAT, IN PURSUANCE THERETO, THE STATE BOARD OF VOCATIONAL EDUCATION MAY PROPERLY ACCEPT AND HANDLE TUITION FEES PAID BY VETERANS RECEIVING SUCH ON FARM TRAINING. (2) THE STATE BOARD OF VOCATIONAL EDUCATION WILL NOT OBLIGATE ITSELF TO PAY SCHOOL DISTRICTS AMOUNTS IN EXCESS OF THOSE COLLECTED FROM VETERANS, AND THAT CONTRACTS WILL SCHOOL DISTRICTS WILL SO PROVIDE. (AGRICULTURE, VETERANS ADMINISTRATION) CITE: 70 Ohio St. 14-1 [70-14-1], 70 Ohio St. 14-2 [70-14-2] 70 Ohio St. 2-4 [70-2-4], 70 Ohio St. 14 [70-14] (A)-2, 70 Ohio St. 14 [70-14](A)-1, 70 Ohio St. 2 [70-2] (A)-4 (J. H. JOHNSON)